Exhibit 99.1 PRESS RELEASE For Release: Immediate Contact: Matt Pudlowski (314/877-7091) RALCORP HOLDINGS ANNOUNCES RESULTS FOR THE FIRST QUARTER OF FISCAL 2011 § Net sales up 18%, primarily due to acquisitions § Adjusted diluted EPS of $1.26 compared to $1.21 last year § Acquisition accretion per share of $0.24 ST. LOUIS, MO, February 8, 2011 … Ralcorp Holdings, Inc. (NYSE:RAH) today reported results for the quarter ended December 31, 2010, which include the operations of American Italian Pasta Company (AIPC), Sepp’s Gourmet Foods Ltd., J.T. Bakeries Inc., and North American Baking Ltd., acquired in the second half of fiscal 2010.Unless otherwise indicated, all comparisons of results in the following discussions are for that first quarter of fiscal 2011 relative to the first quarter of fiscal 2010 ended December 31, 2009. Executive Summary Three Months Ended December 31, % Change (dollars in millions, except per share data) Net Sales $ $ 18 % Diluted Earnings per Share $ $ 8 % Adjusted Diluted Earnings per Share $ $ 4 % · Net Sales grew as a result of incremental sales from acquisitions and private-brand volume gains. · Acquisitions completed in fiscal 2010 were accretive by approximately $.24 per share for the quarter, driven primarily by AIPC, and are expected to contribute at least $.75 per share for the full year.AIPC’s private-brand sales volume grew approximately 4% from last year’s first quarter (pre-acquisition). · Diluted Earnings per Share (EPS) this year were positively affected by mark-to-market gains on hedges but negatively affected by a provision for legal settlement.In addition, both periods were affected by minor merger and integration costs and amounts related to plant closures.The effects of all of these items are excluded from Adjusted Diluted EPS. 1 Co-CEO Kevin Hunt said, “We continue to be pleased with our fiscal 2010 acquisitions.Synergies totaling $3.8 million were realized in the first quarter, and we expect each acquisition to continue to deliver value to Ralcorp.”Commenting on expected commodity cost trends, he added, “We and the food industry are facing dramatic inflation in raw material costs, which will affect all of our businesses.In our effort to offset these cost increases, we are continuing to aggressively cut internal costs, eliminate inefficient trade spending, and raise prices as appropriate.We began to realize pricing on some product lines late in the first quarter.” Regarding the Branded Cereal Products segment, co-CEO David Skarie said, “We continue to focus on improving innovation at Post.During the quarter, we introduced Honey Bunches of Oats - Raisin Medley and Pebbles Treats.We have had outstanding feedback from our trade partners for these new items and have put new consumer and trade programs in place to support each launch.Developing new products and improving our existing products will be a major focus area for us.” Net Sales Three Months Ended December 31, % Change (dollars in millions) Base-business Net Sales $ $ 0 % Net sales from recent acquisitions excluded from base-business net sales: AIPC - 14 % Other fiscal 2010 acquisitions - 4 % Net Sales $ $ 18 % Net sales increased 18%, primarily as a result of recent acquisitions.Base-business net sales were flat, as a 2% volume decline and slightly lower net pricing were offset by the effect of product mix (largely due to increases in snack nuts and nutritional bars and declines in ready-to-eat cereals).Excluding branded cereals, other base-business volume grew 1%.Although Ralcorp was able to raise some prices in recent months, overall pricing for the quarter was lower than in last year’s first quarter because of price declines throughout fiscal 2010 (in response to decreased commodity costs during that time). 2 Margins Three Months Ended December 31, (% of net sales) Gross Profit % % Selling, general and administrative expenses -12.6
